MOTION FOR REHEARING
The Appellant Thomas has insisted in his motion for rehearing and supplemental citation that under no circumstances can Thomas as innocent seller be liable for the actual damages suffered by the plaintiffs because of the unauthorized and unknown misrepre*198sentations of his special agent. The statute is to the contrary, since it provides that the person who benefits from the false representation is jointly and severally liable with the one making the false representation. Sec. 27.01, Tex.Bus. & Com.Code Ann. (Vernon 1968). The statute further provides that the measure of damages is the difference between the value of the real estate as represented and its actual value in the condition in which it was delivered. See also: Ingalls v. Rice, 511 S.W.2d 78 (Tex.Civ.App.—Houston [14th Dist.] 1974, no writ).
The motion for rehearing filed by Thomas is overruled.